Citation Nr: 1614871	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  13-01 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gout, to include as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1955 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously remanded by the Board in October 2015 for further evidentiary development.

In June 2015, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, this issue was previously remanded by the Board in October 2015.  The Remand directed the RO to return the Veteran's claims file to an examiner of appropriate expertise in order to render an opinion as to the etiology of the Veteran's gout.  The Remand noted the Veteran's contention that his gout is due to service, or, in the alternative, that the disability is secondary to his service-connected degenerative joint disease of the ankles and feet.
Pursuant to 38 C.F.R. § 3.310, the examiner was requested to provide an opinion as to whether the Veteran's gout was secondary to a service-connected disability, specifically the Veteran's service-connected degenerative joint disease of both ankles and feet.  The Board specified that the examiner should comment on whether the Veteran's gout was aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected foot and ankle conditions.  The Board also requested that the examiner provide an opinion as to whether the Veteran's gout is directly related to service.

The Veteran attended a November 2015 VA examination which confirmed the diagnosis of gout.  The examiner concluded that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner provided the following rationale:

Veteran does have history of gout since 2011.  Review of STRs shows fracture, simple comminuted right os calcis in 1957 not gout.  Veteran has moderate degenerative changes at the first MTP joint.

Review of medical literature does not support relation between Veteran's degenerative changes of bilateral feet which has been going on since 1957 to gout which is monosodium urate crystal deposition disease and characterized biochemically by extracellular fluid saturation.

The examiner did not comment on whether the Veteran's gout is aggravated by his service-connected conditions.  The Board finds the examiner's statement that "medical literature does not support [a] relation" between the Veteran's gout and the degenerative changes of his feet to be inadequate in answering the question of aggravation presented by the Board.  The examiner explains that the degenerative changes have been continual since 1957, however, does not answer whether such changes could aggravate the Veteran's gout.  As a result, the Board finds that remand is necessary in order to ensure compliance with the Board's October 2015 Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to an examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion upon file review is sufficient. 

The claims file and a copy of this Remand must be made available to the examiner.   

Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's gout was caused by, or is aggravated (permanently increased in severity beyond the natural progress of the condition) by any service-connected disease or injury, to include the service-connected bilateral degenerative joint disease of the ankles and feet. 

If any service-connected disability aggravates (i.e., permanently worsens) gout, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale for any opinion expressed should be provided in a report.  

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

2.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


